MEMORANDUM **
Nelson Clivens (aka Shawn Edmond Shaw) appeals pro se the district court’s judgment dismissing for lack of subject matter jurisdiction his Fed.R.Crim.P. 41(g) (formerly Rule 41(e)) motion to return $27,145 seized by the Drug Enforcement Administration (“DEA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, United States v. Ritchie, 342 F.3d 903, 906 (9th Cir.2003), and we affirm.
The district court properly treated Clivens’ motion as a civil complaint seeking equitable relief. See id. The record shows that the government mailed notice to, and received a signed certificate of delivery from, the Los Angeles address that Clivens provided to DEA agents during the seizure. This notice was “reasonably calculated” to apprise Clivens of the pendency of the civil forfeiture proceedings under 19 U.S.C. § 1607(a). See Dusenbery v. United States, 534 U.S. 161, 170-71, 122 S.Ct. 694, 151 L.Ed.2d 597 (2002) (holding the government is not required to provide actual notice or to evaluate “the possibility of a conceivable injury”). Accordingly, the district court properly declined to exercise jurisdiction over this motion. See Ritchie, 342 F.3d at 907 (“[Wjhere a claimant has received adequate notice of an earlier administrative forfeiture proceeding, and thus has had an adequate remedy at law, the district court should deny a subsequent Rule 41(e) motion.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.